Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17176251 filed on 02/16/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 11/03/2021 is acknowledged.
Claim Objections
Claims 2-15 are objected to because they do not include a comma before the claim recitation. For example, the examiner suggests amending the claims as follows:
2. The device structure of claim 1, wherein the base layer includes a third section positioned adjacent to the emitter and over the extrinsic base layer.
Appropriate correction is required.

Allowable subject matter 
Claims 2-5, 7-15 are objected to (pending correction as noted above) as being dependent upon a rejected base claim (independent claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jain et al. (US 2018/0226347).
With respect to dependent claims 2-4, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the base layer includes a third section positioned adjacent to the emitter and over the extrinsic base layer”.
With respect to dependent claim 5, the cited prior art does not anticipate or make obvious, inter alia, the step of: “a dielectric spacer positioned laterally between the second section of the base layer and the emitter”.
With respect to dependent claim 7, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the first section and the second section of the base layer have substantially equal thicknesses”.
With respect to dependent claims 8-15, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the extrinsic base layer includes an opening extending to the first section of the base layer”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (US 2018/0226347).
Regarding independent claim 1, Jain et al. teach a bipolar junction transistor comprising:

    PNG
    media_image1.png
    529
    737
    media_image1.png
    Greyscale

a substrate (Fig. 6, element 114); 
a trench isolation region (Fig. 6, element 117) in the substrate, the trench isolation region surrounding an active region (Fig. 6, region between elements 117 in substrate 114) of the substrate; 
a collector (Fig. 6, element 129) in the active region of the substrate; 
a base layer including a first section (portion of element 126 as annotated above, paragraph 0019) positioned on the active region and a second section (portion of element 126 as annotated above, paragraph 0019) oriented at an angle relative to the first section; 
an emitter (Fig. 6, element 120) positioned on the first section of the base layer; and 
an extrinsic base layer (element 125 as annotated above, paragraph 0019) positioned over the trench isolation region and adjacent to the emitter, 
wherein the second section of the base layer is laterally positioned between the extrinsic base layer and the emitter (Fig. 6).
Regarding claim 6, Jain et al. teach wherein the second section of the base layer is transversely oriented relative to the first section of the base layer (Fig. 6).




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813